Citation Nr: 9905411	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Whether the veteran has submitted a timely appeal to 
reopen the claim for service connection for arteriosclerotic 
heart disease (ASHD). 

3.  Whether the veteran has submitted a timely appeal to 
reopen the claim for service connection for dysentery. 

4.  Whether the veteran has submitted a timely appeal for 
service connection for malnutrition and avitaminosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had recognized active duty from December 1941 to 
December 1942.  The veteran was a prisoner of war (POW) from 
May 1941 to December 1941.  

In June 1986, the Board of Veterans' Appeals (Board) denied 
service connection for malaria, dysentery, myopic compound 
astigmatism, immature cataracts, corneal leukoma and 
pulmonary tuberculosis.  

In June 1987, the Manila, Philippines, Department of 
Veterans' Affairs (VA) Regional Office (RO) denied service 
connection for bronchitis and malnutrition.  The RO notified 
the veteran of that decision by letter dated June 26, 1987.  
The veteran filed his notice of disagreement on July 31, 
1987.  The RO later denied reopening a claim for service 
connection for an eye condition in an October 1987 rating 
decision.  The RO notified the veteran of that decision by 
letter dated October 23, 1987; the veteran did not appeal 
that decision.  

The veteran filed applications to reopen service connection 
for an eye condition in June 1994 and December 1994.  The RO 
denied reopening the claim and notified the veteran by letter 
dated January 13, 1995.  The veteran did not timely appeal 
that decision.  

In July 1994, the RO denied service connection for ASHD.  The 
RO also denied reopening service connection for pulmonary 
tuberculosis.  The RO notified the veteran of that decision 
by letter dated July 26, 1994; the veteran did not appeal 
that decision.  


In April 1995, the veteran submitted an informal claim for 
service connection for malaria, dysentery, malnutrition and 
avitaminosis.  The claim to reopen service connection for 
malaria is referred to the RO.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

In September 1995, the RO denied service connection for ASHD, 
dysentery, malnutrition and avitaminosis.  The veteran filed 
a notice of disagreement to these denials on October 20, 
1995.  The RO issued a statement of the case on these issues 
on November 29, 1995.  The veteran submitted an informal 
claim for a psychiatric disorder on VA Form 9 on December 22, 
1995.  The veteran made no reference to any of the issues 
listed in the November 1995 statement of the case.  The RO 
later issued a supplemental statement of the case on these 
issues on March 5, 1997, in which the RO noted that the 
veteran had not responded to a previous request for evidence 
in support of these claims.  The veteran submitted a 
statement in support of the claim, VA Form 21-4138, on March 
21, 1997, in which he argues that he had already perfected 
his appeal on these issues.  

In June 1996, the RO denied service connection for a 
psychiatric disorder, which included depressive neurosis, 
dysthymic disorder and anxiety reaction.  The veteran filed a 
notice of disagreement with these denials on September 20, 
1996.  The RO issued a statement of the case on these issues 
on November 14, 1996.  The veteran filed his substantive 
appeal, VA Form 9, thus perfecting his appeal on these issues 
on December 2, 1996.  

In October 1997, the RO granted service connection for 
ischemic heart disease and post-traumatic stress disorder 
with dysthymia.  The RO assigned a 60 percent rating for 
ischemic heart disease, effective August 24, 1993, and a 30 
percent rating for post-traumatic stress disorder with 
dysthymia, effective February 6, 1996, for a combined rating 
of 70 percent.  The veteran did not appeal that decision.  



The issues of whether the veteran filed timely appeals to 
reopen the claims for service connection for ASHD and 
dysentery and for service connection for malnutrition and 
avitaminosis are addressed in the remand portion of this 
decision.


FINDING OF FACT

The claim for service connection for a psychiatric disorder, 
characterized as 
post-traumatic stress disorder with dysthymia, was allowed by 
the RO in an October 1997 rating decision.  


CONCLUSION OF LAW

There is no remaining outstanding question of law or fact 
concerning the claim of entitlement to service connection for 
a psychiatric disorder, and the appeal to the Board of this 
issue is dismissed.  38 U.S.C.A. §§ 511(a), 7104 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran submitted an informal claim for a psychiatric 
disorder on VA Form 9 on December 22, 1995.  The veteran 
argued that the provisions of 38 C.F.R. §§ 3.307(a)(5), 
3.309(c) (1998) were applicable in this case given his POW 
status.  In fact, in his claim he cited the presumptive 
disabilities listed in 38 C.F.R. § 3.309(c), i.e., 
"Dysthymic disorder (or depressive neurosis)" and "Any [of 
the] anxiety states."  The veteran should not be held to 
have medical expertise in the field of psychiatry, and it is 
clear he was claiming service connection for any psychiatric 
impairment due to service-related events or secondary to his 
service-connected disabilities.  

In June 1996, the RO denied service connection for a mental 
disorder, which included depressive neurosis, dysthymic 
disorder and anxiety reaction.  The RO listed these 
disabilities, i.e., mental disorder (depressive neurosis, 
dysthymic disorder and anxiety reaction) as nonservice-
connected disabilities in that rating sheet.  

Subsequently, the veteran underwent a VA mental disorders 
examination in July 1997.  The VA physician included a 
history of the veteran's POW status as well as post-service 
history.  The physician also conducted a mental status 
examination.  Based on the evidence the physician diagnosed 
PTSD.  The physician also diagnosed dysthymia as secondary to 
the veteran's multiple medical conditions.  The physician 
characterized the veteran's stressors as "moderate" and 
provided a Global Assessment of Functioning Score of 55.  The 
physician commented that the veteran's symptoms fulfilled the 
criteria for a diagnosis of PTSD.  The physician also 
commented that the veteran has dysthymia from a clinical 
standpoint and it is secondary to several medical conditions 
and from living far away from his family.  

Based on the evidence the RO granted service connection for 
post-traumatic stress disorder with dysthymia.  While the RO 
listed the issue, as service connection for PTSD only, it is 
evident from the decision that the RO included all 
psychiatric impairment as service-connected.  There are no 
longer any psychiatric disorders listed as nonservice-
connected in the October 1997 rating sheet.  The Board also 
notes that the veteran's psychiatric impairment is rated 
together under 38 C.F.R. § 4.130 as an anxiety disorder, mood 
disorder, or chronic adjustment disorder.  

Accordingly, the Board finds that veteran's claim for service 
connection has been granted and, even under the guidance 
supplied by the Court in AB v. Brown, 6 Vet.App. 35 (1993), 
and West (Walter) v. Brown, 7 Vet.App. 329 (1995), no other 
outstanding question of law or fact concerning the provision 
of benefits under the laws administered by the Secretary 
remains unresolved.  Absent such questions, there is no 
matter over which the Board may exercise its jurisdiction on 
the issue of service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 510(a), 7104.  Thus, having no issue before 
the Board, the veteran's appeal is rendered moot.  


ORDER

The claim of entitlement service connection for a psychiatric 
disorder having been allowed, the appeal to the Board is 
dismissed.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In June 1987, the RO denied service connection for 
bronchitis.  The RO notified the veteran of that decision by 
letter dated June 26, 1987.  The veteran filed his notice of 
disagreement on July 31, 1987.  The RO did not issue the 
veteran a statement of the case on this issue.  It is not 
clear whether the veteran wishes to continue his appeal on 
this issue.  

In June 1986, the Board denied service connection for 
dysentery.  That decision is final and the veteran must 
submit new and material evidence to reopen that claim.  
38 C.F.R. § 20.1100 (1998).  

In June 1987, the RO denied service connection for 
malnutrition.  The RO notified the veteran of that decision 
by letter dated June 26, 1987.  The veteran filed his notice 
of disagreement on July 31, 1987.  


In July 1994, the RO denied service connection for ASHD.  The 
RO notified the veteran of that decision by letter dated July 
26, 1994; the veteran did not appeal that decision.  That 
decision is final and the veteran must submit new and 
material evidence to reopen that claim.  38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1998).  

In September 1995, the RO denied service connection for ASHD 
and malnutrition.  These claims were the subject of prior 
final Board and RO decisions; therefore, the issue is whether 
the veteran has submitted new and material evidence to reopen 
these claims.  The RO also continued the June 1987 denial of 
service connection for malnutrition.  The RO also denied 
service connection for avitaminosis.  The veteran filed a 
notice of disagreement with these denials on October 20, 
1995.  The RO issued a statement of the case on these issues 
on November 29, 1995.  The RO did not characterize the issues 
for ASHD and malnutrition as claims to reopen service 
connection.  The RO also did not include the laws and 
regulations pertaining to submission of new and material 
evidence.  However, this does not result in prejudice to the 
veteran as the RO provided more due process than required for 
claims to reopen and this would not change the requirements 
for submitting a timely substantive appeal.  

The veteran submitted a VA Form 9 on December 22, 1995; 
however, this was an informal claim for a psychiatric 
disorder and it does not refer to the issues in the statement 
of the case or contain any indication that the veteran was 
perfecting his appeal as to the issues in the statement of 
the case.  38 C.F.R. § 20.202 (1998) (If the statement of the 
case addressed several issues, the substantive appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed).  


The first document received from the veteran showing an 
intent to perfect an appeal of these issues is the statement 
in support of the claim, VA Form 21-4138, which was received 
on March 21, 1997.  This was received more than 60 days from 
the date that the RO mailed the statement of the case to the 
veteran, and more than the 1-year period from the date of 
mailing of the notification of the rating decisions.  Prior 
to a determination of whether new and material evidence has 
been submitted or whether the claims are well grounded, the 
RO must adjudicate the issue of timeliness of the veteran's 
substantive appeal.  In light of the veteran's contention in 
the March 1997 statement that he had already perfected his 
appeal on these issues, additional action is required.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO should ascertain whether the 
veteran wishes to pursue his claim for 
service connection for bronchitis.  If 
so, the RO should issue the veteran a 
statement of the case on this issue.  The 
RO should also advise the veteran of the 
requirements for submitting a well 
grounded claim on this issue.  If the 
veteran submits a well grounded claim on 
this issue, the RO should conduct any 
development necessary in accordance with 
the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The RO should ascertain whether the 
veteran wishes to pursue his claims to 
reopen service connection for ASHD and 
dysentery, and his claims for service 
connection for malnutrition and 
avitaminosis.  If so, the RO should 
adjudicate the issue of timeliness of the 
veteran's substantive appeal on these 
issues.  

The RO should then issue the veteran a 
supplemental statement of the case, which 
contains the laws and regulations 
regarding timeliness of appeals.  The 
veteran should then be given ample 
opportunity to respond and/or submit 
additional evidence in support of these 
claims.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

- 9 -


- 1 -


